DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections of use of character [41] and character symbols in figures 8A, 8B, and 10A have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant's arguments, with respect to Drawing Objections of “elements in Figures 5, 7, SA, 8B, 9A and 10A are shaded such that the drawings are not of sufficient quality to permit examination” have been fully considered but they are not persuasive.  Element [24] in Figure 5, elements [24], [38] and [41A] in Figure 8A, elements [24], [26] and [41A] in Figure 8B, element [26] in Figure 9A and elements [41] and [41A] in Figure 10A are shaded such that the drawings are not of sufficient quality to permit examination.  Further, element [24] in Figure 7 appears to reference a plate and not the element [24] references in Figure 5.  The Drawing Objections are maintained. 
Applicant’s arguments, with respect to Claim Objections regarding Claim 6 have been fully considered and are persuasive.  The Claim Objections regarding Claim 6 have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections regarding Claims 11 & 18 have been fully considered but they are not persuasive.  The Claim Objections have not been addressed.  The Claim Objections regarding Claims 11 & 18 are maintained. 
Applicant’s arguments, with respect to Specification Objections have been fully considered and are persuasive.  The Specification Objections have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1, 2, 5, 11, 18 (except as noted below) and 20 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1, 2, 5, 11, 18 (except as noted below) and 20 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 10 have been fully considered but they are not persuasive.  The 35 USC 112(b) Rejection of Claim 10 have not been addressed.  The 35 USC 112(b) Rejection of Claim 10 is maintained. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejection of Claim 18, specifically Ln 15-16, the limitation “the feeding mechanism…moving the herbal product to the pair of cutting devices”, have been fully considered but they are not persuasive.  The 35 USC 112(b) Rejection of Claim 18 have not been addressed.  The 35 USC 112(b) Rejection of Claim 18 is maintained. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims. 
Drawing Objections
The drawings are objected to because: 
Element [24] in Figure 5, elements [24], [38] and [41A] in Figure 8A, elements [24], [26] and [41A] in Figure 8B, element [26] in Figure 9A and elements [41] and [41A] in Figure 10A are shaded such that the drawings are not of sufficient quality to permit examination; Element [24] in Figure 7 appears to reference a plate and not the element [24] references in Figure 5. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a track [38], as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Element [38] in Figure 8A is not illustrated in sufficient detail to distinguish it from prior art, nor is it illustrated in sufficient detail to provide a skilled Artisan with sufficient detail to understand the structure of the element. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11 & 18 are objected to because of the following informalities: 
Regarding Claims 1, 11 & 18, Ln 4, the limitation “a pair of tracks” is not illustrated in the Drawings, nor supported in the Specification. 
Regarding Claim 11, Ln 15 & 17, the limitation “the hollow tube”.  Examiner suggests “the hollow tube member”. 
Regarding Claim 18, Ln 20 & 22, the limitation “the hollow tube”.  Examiner suggests “the hollow tube member”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 11 & 18, Ln 4, the limitation “a pair of tracks formed within the chute” is not supported by the Specification (Para [0036], Ln 2 & Para [0037], Ln 9 recite “a/the track [38]”.  Figure 8A illustrates a single element in outline and therefore has not provided disclosure to show that the applicant had possession of “a pair of tracks formed within the chute” at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1: 
Ln 7-8, the limitation “the pair of cutting devices shredding the herbal product” is indefinite for claiming a method step in an apparatus claim. See MPEP 2173.05 (p) (II). As the apparatus claims recite these method step limitations, it creates confusion as to when infringement occurs; i.e. does infringement only occur when the method step occurs/performed, or is it when there is a structure capable of performing said method steps; 
Ln 11-12, the limitation “the feeding mechanism moving the herbal product to the pair of cutting devices” is indefinite for claiming a method step in an apparatus claim. See MPEP 2173.05 (p) (II). As the apparatus claims recite these method step limitations, it creates confusion as to when infringement occurs; i.e. does infringement only occur when the method step occurs/performed, or is it when there is a structure capable of performing said method steps. 
Regarding Claim 5, Ln 2, the limitation “horizontally” is indefinite for failing to particularly point out and distinctly claim the point or frame of reference for the limitation “horizontally”, whether the reference is intended to refer to the floor, the mounting surface of the device or some aspect of the device itself. 
Regarding Claim 10, Ln 2, the limitation "the body" lacks antecedent basis in the claims. 
Regarding Claim 11, Ln 10, the limitation “horizontally” is indefinite for failing to particularly point out and distinctly claim the point or frame of reference for the limitation “horizontally”, whether the reference is intended to refer to the floor, the mounting surface of the device or some aspect of the device itself. 
Regarding Claim 17, Ln 2, the limitation "the body" lacks antecedent basis in the claims. 
Regarding Claim 18: 
Ln 11, the limitation “horizontally” is indefinite for failing to particularly point out and distinctly claim the point or frame of reference for the limitation “horizontally”, whether the reference is intended to refer to the floor, the mounting surface of the device or some aspect of the device itself; 
Ln 15-16, the limitation “the feeding mechanism…moving the herbal product to the pair of cutting devices” is indefinite for claiming a method step in an apparatus claim. See MPEP 2173.05 (p) (II). As the apparatus claims recite these method step limitations, it creates confusion as to when infringement occurs; i.e. does infringement only occur when the method step occurs/performed, or is it when there is a structure capable of performing said method steps. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Summers (US 4,000,748), hereinafter Summers, in view of, Eissmann (US 2,894,276), hereinafter Eissmann Oh (US 2001/0022328), hereinafter Oh, Lundquist (US 5,110,060), hereinafter Lundquist. 
Regarding Claim 1, Summers discloses 
a shredding mechanism (24) Col 2, Ln 60-61 ), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating. Eissmann teaches a shredding mechanism (Col 1, Ln 1-2). Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism and Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism and reducing efficiency. 
Summers as modified by Eissman is further is silent to a housing and a chute formed through the housing. Oh teaches a shredding mechanism (Para [0001], Ln 1, 5) having a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7). Examiner notes the structure of the limitation "chute" is not defined in the instant application and Examiner has interpreted the limitation "chute" to mean a guide for the material moving through the shredding device which also contains the material. Examiner notes the interior of the shredding mechanism, as taught by Oh, meets the interpretation of the limitation of a "chute" by containing the material during the flow from inlet to outlet in the shredding mechanism, and that the shredding mechanism is positioned within the chute. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, as taught by Oh, to enhance the safety of operating personnel, contain the product during operation, and prevent external debris. 
Examiner notes the limitation "an herbal product" has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material. 
Lundquist teaches a cutter design for shredding (Col 1, Ln 6).  Lundquist further teaches a track (58) (Col 10, Ln 33) on which the cutter head may be moved (Col 10, Ln 34) , all components contained within an interior of the chute (Col 10, Ln 35; Examiner has interpreted the “chassis” limitation from Lundquist to mean a chute within which material and components may be housed). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh, to include a track upon which the shredding mechanism may be moved, to provide for adjustment of the cutting operation. 
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material. Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices. Summers is silent to a heating element positioned within each of the pair of cutting devices. 
Eissmann teaches a heating element positioned within each of the pair of cutting devices (Col 3, Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist to include the heating means within each of the pair of cutting devices as taught by Eissmann in order to heat the shredding mechanism and prevent accumulation of resin. 
Examiner notes the cutting devices are integral to the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist, and since the shredding mechanism is contained within the chute, as taught by combined Summers/Eissmann/Oh, the cutting devices would likewise be contained within the chute. 
Summers is silent to temperature sensor coupled to the heating element. Oh teaches a temperature sensor (102) coupled to a heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element to ensure proper temperature. 
Regarding Claim 4, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers is silent to a heating controller coupled to the heating element. Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1 -6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Regarding Claim 5, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses the shredding mechanism comprises a pair of cutting devices horizontally aligned shredding the material (as illustrated in Fig 2). 
Regarding Claim 6, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers is silent to a hollow tube member. Eissmann teaches a hollow tube member (Col 3, Ln 7), having a plurality of cutting blades (8) positioned on the hollow tube (as illustrated in Fig 1 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the hollow tube member, having a plurality of cutting blades positioned on the hollow tube, in order to more efficiently heat the shredding mechanism. 
Regarding Claim 7, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 9, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses a motor (30) (Col 2, Ln 63; as illustrated in Fig 2) coupled to the shredding mechanism. Summers is silent to a chain and sprocket drive, however Summers discloses a gear drive (Col 3, Ln 3-4). A chain and sprocket drive, well known in the art, would be a simple substitution of known elements to provide a predictable result. Further gear drives are more expensive to procure, maintain and replace than chain and sprocket drive, making the chain and sprocket drive more economical. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to substitute a pair of sprocket members coupled to the motor and the shredding mechanism, a chain coupled to the motor and the pair of sprocket members for the gear drive, providing a more economical drive solution. 
Regarding Claim 10, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1 ). 
Regarding Claim 11, Summers discloses 
a shredding mechanism (24) (Col 2, Ln 60-61), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating. Eissmann teaches a shredding mechanism (Col 1, Ln 1-2). Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism. 
Summers is silent to a housing and a chute formed through the housing. Oh teaches a shredding mechanism (Para [0001], Ln 1, 5). Oh further teaches a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7). Examiner notes the structure of the limitation "chute" is not defined in the instant application and Examiner has interpreted the limitation "chute" to mean a guide for the material moving through the shredding device which also contains the material. Examiner notes the interior of the shredding mechanism, as taught by Oh, meets the interpretation of the limitation of a "chute" by containing the material during the flow from inlet to outlet in the shredding mechanism, and that the shredding mechanism is positioned within the chute. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, as taught by Oh, to enhance the safety of operating personnel and contain the product during operation. 
Lundquist teaches a cutter design for shredding (Col 1, Ln 6).  Lundquist further teaches a track (58) (Col 10, Ln 33) on which the cutter head may be moved (Col 10, Ln 34) , all components contained within an interior of the chute (Col 10, Ln 35; Examiner has interpreted the “chassis” limitation from Lundquist to mean a chute within which material and components may be housed). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh, to include a track upon which the shredding mechanism may be moved, to provide for adjustment of the cutting operation. 
Summers further discloses the shredding mechanism comprises a pair of cutting devices horizontally aligned shredding the material (as illustrated in Fig 2). 
Examiner notes the cutting devices are integral to the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist, and since the shredding mechanism is contained within the chute, as taught by combined Summers/Eissmann/Oh/Lundquist, the cutting devices would likewise be contained within the chute. 
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material. Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices. Summers is silent to a heating element positioned within each of the pair of cutting devices. 
Eissmann teaches a heating element positioned within each of the pair of cutting devices (Col 3, Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist to include the heating means within each of the pair of cutting devices, in order to more efficiently heat the shredding mechanism. 
Examiner notes the limitation "an herbal product" has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material. 
Summers is silent to temperature sensor coupled to the heating element. Oh teaches a temperature sensor (102) coupled to the heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element. 
Regarding Claim 13, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers is silent to a heating controller coupled to the heating element. Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Regarding Claim 14, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 16, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses a motor (30) (Col 2, Ln 63; as illustrated in Fig 2) coupled to the shredding mechanism. Summers is silent to a chain and sprocket drive, however Summers discloses a gear drive (Col 3, Ln 3-4). A chain and sprocket drive, well known in the art, would be a simple substitution of known elements to provide a predictable result. Further gear drives are more expensive to procure, maintain and replace than chain and sprocket drive, making the chain and sprocket drive more economical. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to substitute a pair of sprocket members coupled to the motor and the shredding mechanism, a chain coupled to the motor and the pair of sprocket members for the gear drive, providing a more economical drive solution. 
Regarding Claim 17, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1 ). 
Claims 8, 15,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Summers, in view of Eissmann, Oh, Lundquist and Fujimori (US 2017/0100721) hereinafter Fujimori. 
Regarding Claim 8, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers is silent to a pair of feeding members. 
Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1 ). Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3). 
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8). Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist to include a support structure, such as a carriage, as taught by Fujimori, and to position a plurality of feeding blades on the carriage as further taught by Fujimori, between the feeding mechanism and shredding mechanism disclosed by Summers, in order to ensure efficient shredding of the material being fed into the shredding mechanism. 
Examiner notes the limitation "carriage" is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition in the art, that is, an element which carries another element or elements. The carriage (41) or (41A) appears to be represented in the drawings as a shaft or roll, for example in Figures 8A, 8B or 10A. Examiner further notes the limitation "carriage" has been interpreted as an element which may provide support for a plurality of feeding blades. 
Regarding Claim 15, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers is silent to a pair of feeding members. 
Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1 ). Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3). 
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8). Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist to include a support structure, such as a carriage, as taught by Fujimori, and to position a plurality of feeding blades on the carriage as further taught by Fujimori, between the feeding mechanism and shredding mechanism disclosed by Summers, in order to ensure efficient shredding of the material being fed into the shredding mechanism. 
Examiner notes the limitation "carriage" is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition in the art, that is, an element which carries another element or elements. The carriage (41) or (41A) appears to be represented in the drawings as a shaft or roll, for example in Figures 8A, 8B or 10A. Examiner further notes the limitation "carriage" has been interpreted as an element which may provide support for a plurality of feeding blades. 
Regarding Claim 18, Summers discloses 
a shredding mechanism (24) Col 2, Ln 60-61 ), wherein the shredding mechanism moves material while shredding the material (Col 4, Ln 37-40; as illustrated in Fig 4). 
Summers is silent to heating. Eissmann teaches a shredding mechanism (Col 1, Ln 1-2). Eissmann further teaches the shredding mechanism being heated to prevent resin from the material from sticking to the shredding mechanism Col 2, Ln 10-12). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism, disclosed by Summers, to include heating the shredding mechanism to prevent resin from the material from sticking to the shredding mechanism. 
Summers is silent to a housing and a chute formed through the housing. Oh teaches a shredding mechanism (Para [0001], Ln 1, 5). Oh further teaches a housing (10); a chute formed through the housing (as illustrated in Fig.s 3-7). Examiner notes the structure of the limitation "chute" is not defined in the instant application and Examiner has interpreted the limitation "chute" to mean a guide for the material moving through the shredding device which also contains the material. Examiner notes the interior of the shredding mechanism, as taught by Oh, meets the interpretation of the limitation of a "chute" by containing the material during the flow from inlet to outlet in the shredding mechanism, and that the shredding mechanism is positioned within the chute. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann to include a housing to contain all moving parts and the product within, as taught by Oh, to enhance the safety of operating personnel and contain the product during operation. 
Lundquist teaches a cutter design for shredding (Col 1, Ln 6).  Lundquist further teaches a track (58) (Col 10, Ln 33) on which the cutter head may be moved (Col 10, Ln 34) , all components contained within an interior of the chute (Col 10, Ln 35; Examiner has interpreted the “chassis” limitation from Lundquist to mean a chute within which material and components may be housed). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh, to include a track upon which the shredding mechanism may be moved, to provide for adjustment of the cutting operation. 
Summers further discloses the shredding mechanism comprises a pair of cutting devices horizontally aligned shredding the material (as illustrated in Fig 2). 
Examiner notes the cutting devices are integral to the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist, and since the shredding mechanism is contained within the chute, as taught by combined Summers/Eissmann/Oh/Lundquist, the cutting devices would likewise be contained within the chute. 
Summers further discloses a pair of cutting devices (26a) (26b) shredding the material. Summers further discloses a feeding mechanism (20) (Col 2, Ln 60; as illustrated in Fig 1) positioned above the pair of cutting devices moving the material to the pair of cutting devices. Summers is silent to a heating element positioned within each of the pair of cutting devices. 
Eissmann teaches a heating element positioned within each of the pair of cutting devices (Col 3, Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shredding mechanism taught by combined Summers/Eissmann/Oh/Lundquist to include the heating means within each of the pair of cutting devices, in order to more efficiently heat the shredding mechanism. 
Summers is silent to a pair of feeding members. Fujimori teaches, a shredding mechanism (Para [0020], Ln 1-2; as illustrated in Fig 1 ). Fujimori further teaches a feeding mechanism comprising a pair of feeding members, (Para [0021], Ln 1-3), each feeding member comprising a plurality of feeding blades (Para [0021], Ln 1-3). 
Fujimori further teaches the result of feeding by feeding mechanism comprising a pair of feeding members is that the material being shredded is fed into the shredding mechanism in lengthwise strips, oriented into the shredding mechanism (Para [0021], Ln 5-8). Fujimori further teaches the orientation of the feeding blades results in efficient shredding of the material being fed into the shredding mechanism (Para [0028], Ln 8-10). 
Fujimori is not explicit to the structure of the support for the feeding mechanism, however one must exist since Fujimori discloses the operation of the shredding mechanism and without such a supporting structure, said operation would not exist. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist to include a support structure, such as a carriage, as taught by Fujimori, and to position a plurality of feeding blades on the carriage as further taught by Fujimori, between the feeding mechanism and shredding mechanism disclosed by Summers, in order to ensure efficient shredding of the material being fed into the shredding mechanism. 
Examiner notes the limitation "carriage" is not defined in the instant application and is not represented in the drawings as an element conforming to the known definition in the art, that is, an element which carries another element or elements. The carriage (41) or ( 41A) appears to be represented in the drawings as a shaft or roll, for example in Figures 8A, 8B or 10A. Examiner further notes the limitation "carriage" has been interpreted as an element which may provide support for a plurality of feeding blades. 
Summers is silent to temperature sensor coupled to the heating element. Oh teaches a temperature sensor (102) coupled to the heating element (Para [0048], Ln 1-3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the temperature sensor, as taught by Oh, to provide enhanced functionality of the heating element. 
Summers is silent to a heating controller coupled to the heating element. Oh teaches a heating controller coupled to the heating element (Para [0048], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Summers/Eissmann/Oh/Lundquist, to include the heating controller, as taught by Oh, to provide enhanced functionality of the heating element. 
Examiner notes the limitation "an herbal product" has not been claimed with any criticality and has been interpreted as any plant matter, herein referred to as material. 
Regarding Claim 19, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers discloses a rotary joint coupled to one end of each of the pair of cutting devices (Col 3, Ln 3-4). 
Regarding Claim 20, combined Summers/Eissmann/Oh/Lundquist teaches all aspects of the claimed invention, as stated above. Summers further discloses a hopper (10) attached to the body above the chute (as illustrated in Fig 1 ). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flita (US 4,185,784), hereinafter Flita. Flita teaches a shredder having a heated roll. 
Griffiths (US 2010/0051221 ), hereinafter Griffiths. Griffiths teaches a shredder having a heated roll. 
Boehlefeld (US 2015/0122927), hereinafter Boehlefeld. Boehlefeld teaches a shredder, having a housing, chute, and a pair of cutting devices, having a plurality of cutting blades, positioned within the housing horizontally aligned. 
Lapointe (US 5,000,391), hereinafter Lapointe.  Lapointe teaches a shredding device having an adjustable cutter on a track. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725